Citation Nr: 1606366	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to November 1984 and subsequent Reserve duty until retirement in 1996.  The Reserve duty is not at issue.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Claims for service connection for a bilateral hip disorder, a bilateral knee disorder, and a lumbar spine disorder were denied by a January 2008 Board decision that was not appealed.

2.  Evidence received subsequent to the January 2008 Board decision is either cumulative or redundant of the evidence of record at the time of the last prior final denials of the claims for service connection for a bilateral hip disorder, a bilateral knee disorder, and a lumbar spine disorder, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

3.  Claims for service connection for right and left leg pain were denied by a March 2012 Board decision that was not appealed.

4.  Evidence received subsequent to the March 2012 Board decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claims for service connection for right and left leg pain, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

5.  A chronic neck disability was not manifested during service and is not shown to be related to active service; cervical spine arthritis, to the extent present, was not manifested within a year of separation from service.

6.  During the entire appeal period, the severity of the Veteran's recurrent major depressive disorder symptoms have fluctuated between mild and severe but have been mostly productive of occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The January 2008 Board decision which denied claims for service connection for a bilateral hip disorder, a bilateral knee disorder, and a lumbar spine disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been received, and the claims of entitlement to service connection for a bilateral hip disorder, a bilateral knee disorder, and a lumbar spine disorder are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The March 2012 Board decision which denied a claim for service connection for right and left leg pain is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has not been received, and the claims of entitlement to service connection for right and left leg pain are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  A chronic neck disability was not incurred in or aggravated by service; cervical spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  With resolution of reasonable doubt in the Veteran's favor, during the entire appeal period, the criteria for a 70 percent evaluation for recurrent major depressive disorder have been approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With respect to the initial rating for major depressive disorder, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

With respect to the remaining issues on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2014 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Requests to Reopen

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for a bilateral hip disability, a bilateral knee disability, a lumbar spine disability, and a bilateral leg disability.

In a decision dated in January 2008, the Board denied the Veteran's claims for service connection for a bilateral hip disability, a bilateral knee disability, and a lumbar spine disability on the basis that arthritis was not diagnosed within one year of service discharge and the more probative medical evidence of record indicated no nexus between current bilateral hip, bilateral knee, and lumbar spine disorders and the Veteran's active duty service, to include in-service accidents.  In a decision dated in March 2012, the Board denied the Veteran's claims for service connection for a bilateral leg disability on the basis that the Veteran's complaints of leg pain were related to lumbar spine disorders and not a separate and distinct disability for which service-connection could be granted.  The Veteran did not appeal these decisions and they are now final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran's application to reopen his claims of service connection for a bilateral hip disability, a bilateral knee disability, a bilateral leg disability, and a lumbar spine disability was received in July 2014.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that by a November 2014 rating decision, the RO reopened the Veteran's claims for service connection for bilateral knee conditions, bilateral leg pain, bilateral hip conditions, and lumbar spine condition but denied these claims on their merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

As noted above, the Board denied the Veteran's claims for service connection for a bilateral hip disability, a bilateral knee disability, and a lumbar spine disability on the basis that arthritis was not diagnosed within one year of service discharge and the more probative medical evidence of record indicated no nexus between current bilateral hip, bilateral knee, and lumbar spine disorders and the Veteran's active duty service, to include in-service accidents.  At the time of that decision, the record included the Veteran's service treatment records, reserve duty records, post-service private medical records and VA medical records as well as lay statements from the Veteran's wife, daughter, neighbor, and friend.      

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

In January 2008, the Board noted evidence of low back pain of three weeks due to leaning over a lot in September 1978 with diagnosis of functional back pain; right hip and low back pain in November 1978 with diagnosis of muscle strain of the back; tenderness of the right lower back and ribs in April 1982 with assessment of right rib fracture; right knee pain in January and February 1983 with diagnoses of right knee sprain and tendonitis; report of back injuries due to motor vehicle accident in August 1983 with normal lumbosacral spine x-rays except for partial sacralization of L5; and a diagnosis of contused hip from an all-terrain vehicle accident in July 1984.  

The Board also noted recurrent back pain in a June 1988 Report of Medical History; left patella pain and arthritis following a left kneecap injury in October 1991 and diagnosis of left patella degenerative joint disease; low back ache and sprain sixteen years prior in March 1996 with assessment of low back pain due to sprain or disc herniation; and diagnosis of right hip degenerative joint disease in November 1996.

The Board notes negative nexus opinions in October 2003 and May 2006 for hips and knees and in October 2003 for low back to include an opinion that the Veteran's low back disorder was due to the progression of aging and his weight.  The Board noted a December 2006 letter which included a positive nexus opinion by a private physician regarding the Veteran's hip, knee, and spine arthritis.  

The Board noted that the Veteran testified in December 2006 that he injured his hip and knees in a 1984 motor vehicle accident and his back in the 1983 and 1984 incidents.  The Board also acknowledged lay statements from the Veteran as well as his wife, daughter, neighbor, and friend regarding hip, knee, and back pain.  The Veteran's wife and daughter noted hip, knee, and low back pain after the 1983 and 1984 accidents.   

The Board found that although there were diagnosed hip, knee, and back disorders, arthritis was not diagnosed within one year of service, and there was no nexus between the current hip, knee, and back disorders and active service as the Board accorded more probative weight to the unfavorable VA opinions that the favorable private opinions.

In March 2012, the Board denied the Veteran's claims for service connection for right and left leg pain on the basis that such complaints are related to nonservice-connected spine disorder.  The Board noted that the evidence showed that examiners had classified the Veteran's complaints of lower extremity pain as radiating and provided impressions of radiculopathy and lumbar radiculitis, the result of bulging discs with neural foraminal encroachment.  At the time of that decision, the record included the Veteran's service treatment records, reserve duty records, post-service private medical records and VA medical records including those from the Social Security Administration (SSA) as well as lay statements from the Veteran's neighbor, wife, daughter, and friend.      

Based on the grounds stated for the denial of service connection for both hips, both knees, and the lumbar spine in the January 2008 Board decision, new and material evidence would consist of evidence of hip, knee, or lumbar spine arthritis within one year of the Veteran's active duty service or evidence linking the Veteran's current hip, knee, or lumbar spine disability to his active duty service.  Base on the grounds stated for the denial of service connection for both legs in the March 2012 Board decision, new and material evidence would consist of evidence of a current, chronic leg disability and evidence linking such leg disability to the Veteran's active duty service or to service-connected disability.

In August 2014, the RO ordered VA medical opinions regarding whether the Veteran's bilateral hip condition, lumbar spine condition, leg pain, and bilateral knee condition were related to a service connected disability, to include fractures of the sternum and right rib.  The examiner opined that the Veteran's hips, knees, and back conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition of fracture of the sternum and right rib.

The Board has considered the evidence received since the January 2008 Board decision and finds that there is still no evidence of hip, knee, or lumbar spine arthritis within one year of the Veteran's active duty service or evidence linking the Veteran's current hip, knee, or lumbar spine disability to his active duty service.  The record is also still absent evidence of a current, chronic leg disability and evidence linking such leg disability to the Veteran's active duty service or to service-connected disability.

Accordingly, the Board finds that the evidence received subsequent to the January 2008 and March 2012 Board decisions is not new and material and does not serve to reopen the claims of entitlement to service connection for a bilateral hip disability, a bilateral knee disability, a lumbar spine disability, and a bilateral leg disability.

Service Connection

The Veteran seeks service connection for a neck disability.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records indicate that he was involved in a motor vehicle accident on August [redacted], 1983, at which time he sustained fractures of mid sternum, bilateral maxillas, and nasal cartilage.  The Veteran complained of sharp pain in the neck.  X-rays of the cervical spine were essentially normal.  X-rays of the cervical spine on August 5, 1983 was negative for fracture.  

Despite findings in service of neck symptoms, the Board cannot conclude a "chronic" neck condition was incurred during service.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  The Board notes that the Veteran did not report ongoing neck pain in service.  On October 12, 1983, the Veteran reported doing fine without complaints except for severe sinus pain.  An October 1994 letter from a flight surgeon noted that he had seen the Veteran off and on since the time of his accident and that he had done well with only complaints of chronic sinus problems, head, sternum, jaw, and hip pain.  In addition, on the clinical examination for separation from service, the Veteran's neck and spine were evaluated as normal, and he indicated no problems with his neck on the Report of Medical History completed in conjunction with his separation physical.   

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis can be service-connected on such a basis.  However, the first showing of cervical spine arthritis was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  Although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  The record includes an October 1989 health record which noted that the Veteran had thrown his neck out in the shower, that he had previously been seen by a chiropractor, and that he had a long history of cervical spine problems; however, the record does not indicate when these problems began.  In fact, a March 1989 letter from Dr. B.S. indicates that on examination, the Veteran's neck was without evidence of neck stiffness.  An April 1997 letter from Dr. K.K. indicates that although the Veteran's head and neck history was significant for major facial trauma while in the Air Force, cervical examination was within normal limits.  Further, there are no medical records prior to 1989 which note a chronic neck disorder.  Thus, although the Veteran has had neck pain on occasion, there are no complaints of neck pain again until May 2006 although there are indications of limited cervical spine motion in January 2006.  Reports of Medical Examination in June 1988 and March 1992, evaluated the Veteran's neck as normal with no mention of neck pain on any Reports of Medical History completed in conjunction with the examinations.  In an April 2005 letter, Dr. M.K. noted that on physical examination, the Veteran's neck and supraclavicular/cervical areas were normal.  

Further, in May 2003, the Veteran filed a claim with VA for benefits for evidencing his awareness that he could apply for VA benefits for service-related disabilities.  Although at that time, he filed a claim for service connection for numerous disabilities, he did not file a claim for service connection fora neck disorder or complain of neck pain.  This is inconsistent with any assertion that his neck pain has existed since service because it is reasonable to conclude that if he believed that he had neck pain in May 2003 that was related to service, he would have claimed service connection for it at that time.

Thus, in light of the lack of any relevant history reported between 1984 and 1989 and between 1990 and 2006, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current cervical spine disability.  The August 2014 VA examiner diagnosed the Veteran as having cervical degenerative joint disease.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service or service-connected disability.

At an August 22, 2013, physical therapy consultation, the Veteran reported history of chronic neck pain, stiffness, and difficulty moving neck.  The Veteran reported that he was in a traumatic motor vehicle accident 20+ years before with WAD and had never been seen for physical therapy for cervical issues.  After physical examination, the Veteran was diagnosed as having chronic neck pain status post motor vehicle accident 20+ years prior.  X-rays in July 2013 showed posterior disc osteophyte complex at C5-6 with right foramina narrowing and no instability. 

In August 2014, the RO ordered a VA medical opinions regarding whether the Veteran's neck condition was related to a service connected disability, to include fractures of the sternum and right rib.  The examiner opined that the Veteran's neck condition were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition of fracture of the sternum and right rib.

A November 2014 opinion, states, "While the Veteran does have a well documented MVA accident in 1983 with several facial fractures, there are also xrays explicitly documenting the Veteran's lack of any injury to the cervical spine.  The Veteran's notes from in-hospital care during that time are also absent of any complaint regarding the Veteran's cervical spine.  Given the Veteran's age of 57, the mild degenerative changes seen on xray are most likely a normal consequence of the aging process and are not due to the in-service MVA."

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's neck disorder is related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the unfavorable medical opinions over the one favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, the August 2013 favorable opinion by a VA physical therapist is not based on a review of the file and is not accompanied by supporting clinical data or a fully reasoned rationale.  As such, it is afforded a relatively low probative weight.  In contrast, the unfavorable opinions of the VA examiners in August and November 2014 were provided with a thorough rationale after a review of the file which shows no actually cervical spine injury at the time of the May 1983 motor vehicle accident and no consistent complaints of neck pain until May 2006.  Thus, the Board finds more probative the unfavorable opinions of the VA examiners for the reason that they provided supporting clinical data and fully and carefully reasoned rationales that are consistent with the underlying evidence of record. 

Thus, the record is absent competent evidence of a chronic cervical spine/neck disorder during service, competent evidence of cervical spine arthritis within a year following service, and competent evidence of continuity of symptomatology.  Further, the more probative medical evidence weighs against a nexus between the Veteran's current cervical spine/neck disorder and his active duty service or service-connected disability.  The Board acknowledges that the Veteran contends that his neck disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of a current neck disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for major depressive disorder.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

VA treatment records between June 2003 and February 2007 indicate problems with irritability and anger; depression; poor energy, interest, and concentration; occasional racing thoughts and ruminations; excessive worrying; and suicidal ideation without plan or intent.  GAF scores assigned ranged between 55 and 60.  

A June 2003 mental health individual note indicates that the Veteran had been married for 25 years and had 5 children, four of which were 7 and under.  The Veteran reported that the children were very active and took a lot of his time.  He reported having no hobbies and was unable to think of anything that he would enjoy.  The Veteran reported having increased irritability and increased difficulty with anger stating that he "flies off the handle" with his children.  He also reported not having any fun at all.  The Veteran also noted that he did not get along well with his current supervisor and was concerned that he would not be able to continue in his current job.  

The Veteran underwent VA examination in October 2003 at which time he reported that he was being treated with antidepressants Zoloft and Trazodone but noted that he continued to have symptoms of serious depression with decreased mood, decreased energy, decreased interest, decreased self-esteem, sleep and appetite disturbance, difficulty with concentration and focus, and some suicidal ideation without intent.  The Veteran described being uncomfortable to the point of panic when in crowds, episodes of panic without obvious precipitant and high level of anxiety, constantly worrying about the future.  At that time, the Veteran was working full time as a maintenance worker at his church.  The Veteran reported that he had been married for 25 years.  Mental status examination showed that his mood appeared to be somewhat anxious and depressed.  His thoughts were clear and goal-oriented.  There was no evidence of delusions or hallucinations.  His cognitive abilities were grossly intact, although he described some difficulty with concentration and focus because of his symptoms of anxiety and depression.  He reported having some vague suicidal ideation but no suicidal intent.  The Veteran was diagnosed as having major depression and anxiety disorder.  A GAF of 58 was assigned indicating symptoms of depression and anxiety that were impacting, to some degree, his social and occupational functioning.  

In January 2004, the Veteran reported that he was not getting along as well with his wife and noted that they each believed the other was irritable.  In April 2004, he reported that he was sleeping six to seven hours at night, but that he still had a short fuse and rated his mood at a 7.5 on a 1-10 scale.  

In May 2005, the Veteran reported that his mood was a roller coaster and depended on his pain levels.  He reported that he got very angry at work and then depressed, that he was getting along better with his wife, and that he thought his medications were helping with his irritability and sleeping.  In November 2005, the Veteran reported that he continued to attend church although he had been terminated from his job working for the church.  He reported that he was not socializing and was spending all of his time with his wife and children.  He rated his mood at a -7 or so because of his pain levels and uncertainty about his finances.  

In May 2006, the Veteran reported that he was more depressed, his pain levels were up, and he endorsed stronger suicidal ideation with no plan or intent.  The Veteran reported that his wife thought that he was blowing up more and he was having more sexual problems.  In August 2006, the Veteran reported that other than going to church, he just stayed in is room and did not enjoy anything.  

SSA Psychiatric Review conducted from May 2005 to September 2005 mild restriction of activities of daily living and no difficulties in maintaining social functioning, concentration, persistence, pace, and no episodes of decompensation.  The Veteran's depression was noted to have been considered non-severe.  

VA treatment records between March 2007 and January 2015 indicate continued depression, passive suicidal ideations without intent or plan, poor energy and interest, poor concentration.  Mental status examinations demonstrated dysthymic, depressed, anxious, and irritable moods; normal, cooperative, and constricted affect; and some paranoia.  GAF scores assigned ranged between 45 and 50.  Providers noted problems with unemployment due to mood disorder, problems with social functioning due to mood disorder, and problems with quality of life due to anxiety and mood disorders.  

In March 2007, the Veteran stated that he still had some depressive symptoms but noted some improvement with medication.  He rated his depression as 7 out of 10. He continued to have passive suicidal ideations without plan or intent.  He was sleeping about six hours a night, was constantly worried about occupational and financial issues, and experienced poor energy, interest, and concentration.  In May 2007, he reported problems with depression and anger for many years and suicidal thoughts.  The provider noted paranoia.  In July 2007, the Veteran complained of considerable difficulty concentrating.  The provider noted some paranoia and suicidal ideation without intention; and the Veteran reported a new hobby of "guns" and noted he had several high powered weapons.  In December 2007, the Veteran reported impaired sleep and daily anger problems including yelling every day at his children.   

In February 2009, the Veteran reported feeling gloomy and unable to enjoy anything.  He also reported difficulty with sleep, nightmares, anxiety, and irritability.  The Veteran stated that he was socially isolated and used the word agoraphobia, that he felt he had no "gusto," and was cognitively failing.  In March 2009, the Veteran described his mood as irritable and noted that he felt depressed and less able to manage stress, deadlines, and demands.  He also felt that his memory was very poor, and when anxious, even worse.  In April 2009, the Veteran reported that he was still having mood instability including temper, road rage, and low frustration tolerance which caused embarrassment and poor relationships.  In June 2009, suicidal ideations/intrusive thoughts had resolved.  In July 2009, the Veteran reported symptoms depression including little interest, feeling down, sleep disturbance, fatigue, greatly increased appetite, feeling as though he let himself down, psychomotor agitation, and thoughts of suicide.  He also reported feeling very anxious around others and found it difficult to be around others.  He also endorsed that he had threatened someone with physical violence, had thoughts of hurting someone, been verbally abusive to others, and broke off contact with someone out of anger or fear of losing control.  In December 2009, the Veteran reported that his moods were more the same every day due to his medication and that he did not yell as much and could tolerate frustrations such as working with a computer much better.  

In January 2010, the Veteran reported being irritable every day but with better impulse control on medication and noted that with it, he becomes more depressed.  He was, however, still agitated throughout the day and in conflict with his family.  He endorsed temper and difficulty calming down.  In February 2010, the Veteran reported that he was not sleeping well, that he was irritable every day but had better impulse control on medication.  The Veteran reported that he still became agitated throughout the day and had conflict with family and that he yelled at people at home including the 8 year old.  In August 2010, the Veteran reported continued irritable, trouble controlling his temper, and mood swings. He stated that when he was in a good mood, he was less angry but that most of the time, he was in a big bad mood.  The Veteran reported that he stayed home to isolate to avoid conflict.

In April 2011, the Veteran reported distress intolerance, mood instability, and interpersonal conflict.  The Veteran reported fleeting suicidal ideation with no plan or intent.   

The Veteran underwent VA examination in October 2011 for traumatic brain injury at which time he was noted to have no complaints of impairment of memory, attention, concentration, neurobehavior effects, or executive functions; routinely appropriate social interaction; normal judgment, orientation, motor activity, communication, and consciousness.  He also underwent VA examination for mental disorders at which time he demonstrated symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner stated that there was evidence to support a diagnosis of adjustment disorder with mixed anxiety and depressed mood which was noted to be mild in intensity and which was not severe enough to interfere with occupational and social functioning.  A GAF score of 74 due to adjustment disorder with mixed anxiety and depressed mood was assigned.  The level of social and occupational impairment assigned was for a mental condition which was formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

The Veteran underwent VA examination in November 2012 at which time he demonstrated symptoms of depressed mood, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, and suicidal ideation.  The Veteran was diagnosed as having moderate and recurrent major depressive episode.  A GAF score of 45 was assigned.  The level of social and occupational impairment assigned was for occupational and social impairment with reduced reliability and productivity.

In March 2013, the Veteran reported symptoms of low mood related to pain, poor motivation, low interest and enthusiasm, insomnia, low energy, poor self-esteem, and poor concentration.  In May 2013, the Veteran reported depression, poor motivation, energy, heightened emotionality (crying), ruminate on regrets, sleep disturbance, and irritability.  In June 2013, the Veteran reported feeling more depressed with constant pain and experiencing heightened emotional response to psychosocial stresses including road rage or crying.     

The Veteran underwent VA examination in March 2014 at which time the diagnosis was major depressive disorder with anxious distress.  The Veteran described his relationship with his wife stating, "She tolerates me; when I explode she sends me out to my room or out to the garage."  The Veteran reported that his children in the home were afraid of him due to verbal anger outbursts and that two had run away from home in the past due to conflict with him.  The Veteran also reported regular contact with a younger brother via email.  The Veteran denied socialization with friends and noted that he pretty much stayed at home and watched television.  The Veteran was noted to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation without plan or intent.  The Veteran also reported concentration difficulties.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, strained interpersonal relationships due to anger, social withdrawal, chronic sleep impairment, depressed mood with intermittent suicidal ideation, and withdrawal from social and recreational activity.

In October 2014 and November 2014, the Veteran reported being mildly depressed and withdrawn.  In December 2014, the Veteran reported severe family conflict related to his son's threatening behavior.  On mental status examination his mood was hopeless and helpless and his judgment was impaired.  The provider noted that the Veteran had difficulty advocating for himself and that he was feeling no mastery over his environment as a result.  In January 2015, the Veteran was moderately depressed indicating family problems and especially with his troubled son.  

In February 2015, the Veteran reported that over the prior two-month period, things had become worse at home which affected him daily.  He reported crying all the time and thinking about shooting himself in the head.  The examiner noted that although he endorsed suicidal thoughts at times, he denied intent.  In March 2015, the Veteran admitted that he had had fleeting thoughts of suicide given how distressed and hopeless he felt about the problems he had been having in his family.

Service connection has been established for major depressive disorder but not for any other psychiatric disability such as PTSD or anxiety disorder, which have also been diagnosed.  The Board, however, is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to major depressive disorder.

The findings of record indicate that at different times during the appeal period, the Veteran's major depressive disorder symptoms match rating criteria for a 30 percent rating (depressed mood, anxiety, panic attacks, chronic sleep impairment), rating criteria for a 50 percent rating (disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships), and criteria for a 70 percent rating (suicidal ideation;  difficulty in adapting to stressful circumstances).  For the most part, the Veteran's GAF scores have ranged from 45 to 60, with most scores assigned at 45.  The scores of 45 to 60 span a range of moderate to serious symptoms, as cited above.  Thus, as the global assessment of functioning scores indicate, the Veteran's major depressive disorder symptoms have fluctuated throughout the appeal period.   

After reviewing the medical and lay evidence of record, the Board finds that at its worst, the symptoms related to the Veteran's major depressive disorder are congruent with the criteria for a 70 percent rating.  The record reflects that although the Veteran was not suicidal, he had passive suicidal ideation since 2003.  Since 2003, he also experienced serious depression with decreased mood, decreased energy, decreased interest, decreased self-esteem, sleep and appetite disturbance, difficulty with concentration and focus, episodes of panic, racing thoughts and ruminations, and constant worrying.  

The Veteran's major depressive disorder causes occupational impairment with deficiencies in mood due to suicidal ideation, depression, impaired impulse control, and difficulty in adapting to stressful circumstances.  The Veteran's major depressive disorder symptoms have also significantly affected his ability to maintain relationships inside and outside of the workplace.  In an April 2006 letter, the Veteran's wife noted that the Veteran did not like being involved in social functions.  In July 2008, the Veteran's wife noted that from his time in service, he had been a nervous wreck, had been unable to sleep, moved the family every few years, always carried a gun, refused to go out in public or attend functions with a lot of people and kept the children in the house and did not allow them freedom to play outside or go visit friends, always wanted to stay in his bedroom, and yelled at the her and the children at the drop of a hat.  
  
As such, the Board finds that a 70 percent rating is appropriate for the entire rating period on appeal.

The Board notes that there have been periods of record where the Veteran has shown mild and moderate symptomatology.  The Veteran's GAF scores have ranged from 45 to 74.  GAF scores in this range are consistent with mild to severe impairment in social and occupational functioning and are not reflective of total social and occupational impairment.  In addition, the October 2011 VA examiner determined that the Veteran's psychiatric symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication, indicative of a 10 percent disability rating.  The November 2012 and March 2014 VA examiners determined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent disability rating.  

In this case, the Board finds that although the Veteran's major depressive disorder symptoms have fluctuated in severity over the entire appeal period, the key symptoms of passive suicidal ideation, depression, anxiety, irritability, anger, sleep disturbances, and social isolation have been longstanding in nature, and the record does not indicate any significant sustained change in such symptoms during the appeal period.

Thus, given the extent of the Veteran's extended passive suicidal ideation, depression, irritability, anger, excessive worrying, and social isolation, the criteria for a 70 percent disability rating for major depressive disorder have been satisfied for the entire appellate period.  

The Veteran's psychiatric symptoms do not, however, warrant the assignment of an even higher 100 percent rating, at any time during the appeal.  A 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Although the Veteran reported having no social outlets, he still reported having a relationship with his family.  There is no indication that the Veteran suffers from gross impairment in thought processes or communication.  There have been no reports of record of any disorientation or severe memory loss.  The Veteran has not been found to suffer from persistent delusions or hallucinations.  Although the Veteran suffers from passive suicidal ideation, he has consistently denied any plan or intent.

In short, although the Veteran's major depressive disorder, at its worst, was productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a 100 percent rating has not been shown at any time during the period on appeal.

The discussion above reflects that the symptoms of the Veteran's major depressive disorder are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

New and material evidence has not been received; the claim for entitlement to service connection for a bilateral knee leg disability is denied.

New and material evidence has not been received; the claim for entitlement to service connection for a bilateral hip disability is denied.

New and material evidence has not been received; the claim for entitlement to service connection for a bilateral knee disability is denied.

New and material evidence has not been received; the claim for entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to an initial evaluation of 70 percent, but no higher, for major depressive disorder, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.

The Board notes that service connection has been established for major depressive disorder (70 percent) (as a result of this decision), peptic ulcer disease/gastroesophageal reflux disease, irritable bowel syndrome (40 percent), temporomandibular joint dysfunction with muscle spasm and malocclusion (30 percent), tension headaches (30 percent), tinnitus (10%), fractures of the sternum and right rib (zero percent), fractured nasal septum status post septoplasty with fractured left maxillary sinus and fractured left orbital floor (zero percent), hemorrhoids (zero percent), right index finger scar (zero percent).  As such, the Veteran meets the schedular criteria for a TDIU rating. 

The Board, therefore, finds that the claim for a TDIU is not yet ripe for review and must be remanded for additional development as a medical opinion has not been obtained addressing whether the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his combined service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the effect of his service-connected disabilities on his employability.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner is requested to provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities as distinguished from any nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment and educational history.
 
2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  The case should be reviewed on the basis of the additional evidence to include consideration as to whether a social and industrial study or a vocational rehabilitation assessment should be obtained. 
 
4.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


